IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00038-CR
                                 No. 10-10-00039-CR

                       EX PARTE ALEJANDRO GARCIA



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court Nos. 08-00711-CRF-85
                               and 08-00744-CRF-85


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss these appeals under Rule of Appellate

Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not issued a decision in the

appeals. Appellant personally signed the motion. The Clerk of this Court has sent a

duplicate copy to the trial court clerk. Id. Accordingly, the appeals are dismissed.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed April 28, 2010
Do not publish
[CR25]